DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/095322 filed on November 11, 2020.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	The Information Disclosure Statement filed on November 11, 2020, May 06, 2022 and October 17, 2022 was reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-18 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims, 1, 10 and 19, specifically claim 1, 10 and 19 recites "generating virtual directory information corresponding to files stored in the mobile device;”. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and transmitting, to an external device, the generated virtual directory information to cause the external device to display a virtual directory included in the virtual directory information and through which the files stored in the mobile device are accessible through the displayed virtual directory” MPEP 2106.05 II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”  The section recites “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. The transmitting to an external device is seen as the receiving or transmitting data over network as recognized by the courts as been well-understood, routine, conventional activity.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 10 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 1, 10 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 2 and 11, specifically claims 2 and 11 recites "wherein the virtual directory is generated by grouping the files stored in the mobile device in a predefined manner such that files of a same group are in a same subdirectory”. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 2 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 3 and 12, specifically claims 3 and 12 recites " wherein the predefined manner is different from a manner of grouping the files based on storage paths of the files in a storage space of the mobile device, and does not modify the storage paths of the files in the storage space of the mobile device”. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new generic components. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 3 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 4 and 13, specifically claims 4 and 13 recites "wherein the virtual directory information includes virtual drive letter information,”. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the transmitting, to the external device, the generated virtual directory information causes the external device to display a virtual drive letter and the virtual directory under the virtual drive letter, and wherein the virtual drive letter is different from an actual drive letter indicating a storage space of the mobile device”. MPEP 2106.05 II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”  The section recites “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. The transmitting to an external device is seen as the receiving or transmitting data over network as recognized by the courts as been well-understood, routine, conventional activity. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 4 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 5 and 14, specifically claims 5 and 14 recites "wherein the predefined manner includes at least one of a manner of grouping the files based on file directories displayed to a user by the mobile device, a manner of grouping the files based on media types of the files, a manner of grouping the files based on modification dates of the files, a manner of grouping the files based on creation dates of the files, a manner of grouping the files based on applications to which the files belong, a manner of grouping the files based on sources of the files, or a manner of grouping the files based on privacy levels of the files”. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new generic limitation. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 5 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6 and 15, specifically claims 6 and 15 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “comprising providing a user interface configured to receive a selection of at least one file category to be included in the virtual directory, wherein the virtual directory information is generated based on the at least one file category selected through the user interface”. MPEP 2106.05 II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”  The section recites “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. The user interface that is used to receive a user selection is seen as the receiving or transmitting data over network as recognized by the courts as been well-understood, routine, conventional activity. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 6 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 7 and 16, specifically claims 7 and 16 recites “updating the virtual directory information based on modification of the files stored in the mobile device”. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and transmitting, based on the virtual directory information being updated after the virtual directory information is transmitted to the external device, the updated virtual directory information to the external device”. MPEP 2106.05 II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”  The section recites “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. The user interface that is used to receive a user selection is seen as the receiving or transmitting data over network as recognized by the courts as been well-understood, routine, conventional activity. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 7 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 8 and 17, specifically claims 8 and 17 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “transmitting a directory of a storage space of the mobile device to the external device such that the external device displays the virtual directory and the directory of the storage space of the mobile device”. MPEP 2106.05 II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”  The section recites “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. The transmitting to an external device is seen as the receiving or transmitting data over network as recognized by the courts as been well-understood, routine, conventional activity. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 8 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 9 and 18, specifically claims 9 and 18 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a piece of paper generating an index of a files stored on a mobile device and transmitting that paper to another device such as a projector to display the index to all. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “generating” in the context of this claim encompasses the user mentally thinking of an index of how to store file or other data within your mobile device storage.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the mobile device transmits the virtual directory information to the external device using a predefined software protocol for media file transfer”. MPEP 2106.05 II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”  The section recites “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. The transmitting to an external device is seen as the receiving or transmitting data over network as recognized by the courts as been well-understood, routine, conventional activity. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 9 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 9 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3, 5-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caso et al. U.S. Patent Application Publication No. 2015/0269201 (herein as ‘Caso’).

As to claim 1 Caso teaches a method of managing files by a mobile device (Par. 0027 Caso discloses managing files. Par. 0037 Caso discloses the devices used are mobile phones); the method comprising: 
generating virtual directory information corresponding to files stored in the mobile device (Par. 0047 Caso discloses virtual files appear in the folders and directory, therefore the folder that contains virtual files is seen as virtual folder. Par. 0050, 0052 Caso discloses a device generating a meta-index that identifies the files on the device. The data is identified by created virtual files in the file system of the device);
and transmitting, to an external device, the generated virtual directory information to cause the external device to display a virtual directory included in the virtual directory information and through which the files stored in the mobile device are accessible through the displayed virtual directory (Par. 0036 Caso discloses the aggregated metadata displayed one or more files from all the registered devices. Par. 0045 Caso discloses propagating the meta-indices to each registered device, which allows each device to create a unified index of all the meta-indices).

As to claim 2 Caso teaches each and every limitation of claim 1.
In addition Caso teaches wherein the virtual directory is generated by grouping the files stored in the mobile device in a predefined manner such that files of a same group are in a same subdirectory (Par. 0061 and Par. 0063 Caso disclose organizing files into different categories based upon the file type.  For examples photos are grouped into a photo “album” into a directory for music albums. The album directory is seen as subdirectory of the file system).

As to claim 3 Caso teaches each and every limitation of claim 2.
In addition Caso wherein the predefined manner is different from a manner of grouping the files based on storage paths of the files in a storage space of the mobile device, and does not modify the storage paths of the files in the storage space of the mobile device (Par. 0061 and Par. 0063 Caso disclose organizing files into different categories based upon the file type.  For examples photos are grouped into a photo “album” into a directory for music albums. The album directory is seen as subdirectory of the file system).

As to claim 5 Caso teaches each and every limitation of claim 2.
In addition Caso teaches wherein the predefined manner includes at least one of a manner of grouping the files based on file directories displayed to a user by the mobile device, a manner of grouping the files based on media types of the files (Par. 0061 and Par. 0063 Caso disclose organizing files into different categories based upon the file type.  For examples photos are grouped into a photo “album” into a directory for music albums. The album directory is seen as subdirectory of the file system); a manner of grouping the files based on modification dates of the files, a manner of grouping the files based on creation dates of the files, a manner of grouping the files based on applications to which the files belong, a manner of grouping the files based on sources of the files, or a manner of grouping the files based on privacy levels of the files.

As to claim 6 Caso teaches each and every limitation of claim 1.
In addition Caso teaches further comprising providing a user interface configured to receive a selection of at least one file category to be included in the virtual directory, wherein the virtual directory information is generated based on the at least one file category selected through the user interface (Par. 0044 Caso discloses the user selecting particular type of data and the system scanning and locating the files of the particular type).

As to claim 7 Caso teaches each and every limitation of claim 1.
In addition Caso teaches further comprising: updating the virtual directory information based on modification of the files stored in the mobile device; and transmitting, based on the virtual directory information being updated after the virtual directory information is transmitted to the external device, the updated virtual directory information to the external device (Par. 0048 Caso disclose a user updating the file and updating all the meta-indices located on other devices).

As to claim 8 Caso teaches each and every limitation of claim 1.
In addition Caso teaches further comprising transmitting a directory of a storage space of the mobile device to the external device such that the external device displays the virtual directory and the directory of the storage space of the mobile device (Par. 0036 Caso discloses the aggregated metadata displayed one or more files from all the registered devices. Par. 0045 Caso discloses propagating the meta-indices to each registered device, which allows each device to create a unified index of all the meta-indices).

As to claim 9 Caso teaches each and every limitation of claim 1.
In addition Caso teaches wherein the mobile device transmits the virtual directory information to the external device using a predefined software protocol for media file transfer (Par. 0026 Caso discloses using the protocols for data communication. Par. 0045 Caso discloses propagating the meta-indices to each registered device, which allows each device to create a unified index of all the meta-indices).

As to claim 10 Caso teaches a mobile device comprising (Par. 0058 Caso discloses a mobile device); 
a memory configured to store at least one instruction (Par. 0048 Caso discloses a memory); 
and a processor configured to execute the at least one instruction to generate virtual directory information corresponding to files stored in the mobile device (Par. 0047 Caso discloses virtual files appear in the folders and directory, therefore the folder that contains virtual files is seen as virtual folder. Par. 0050, 0052 Caso discloses a device generating a meta-index that identifies the files on the device. The data is identified by created virtual files in the file system of the device); 
and transmit, to an external device, the generated virtual directory information to cause the external device to display a virtual directory included in the virtual directory information and through which the files stored in the mobile device are accessible through the displayed virtual directory (Par. 0036 Caso discloses the aggregated metadata displayed one or more files from all the registered devices. Par. 0045 Caso discloses propagating the meta-indices to each registered device, which allows each device to create a unified index of all the meta-indices).

As to claim 11 Caso teaches each and every limitation of claim 10.
In addition Caso teaches wherein the virtual directory is generated by grouping the files stored in the mobile device in a predefined manner such that files of a same group are included in a same subdirectory (Par. 0061 and Par. 0063 Caso disclose organizing files into different categories based upon the file type.  For examples photos are grouped into a photo “album” into a directory for music albums. The album directory is seen as subdirectory of the file system).

As to claim 12 Caso teaches each and every limitation of claim 11.
In addition Caso wherein the predefined manner is different from a manner of grouping the files based on storage paths of the files in a storage space of the mobile device, and does not modify the storage paths of the files in the storage space of the mobile device (Par. 0061 and Par. 0063 Caso disclose organizing files into different categories based upon the file type.  For examples photos are grouped into a photo “album” into a directory for music albums. The album directory is seen as subdirectory of the file system).


As to claim 14 Caso teaches each and every limitation of claim 11.
In addition Caso teaches wherein the predefined manner includes at least one of a manner of grouping the files based on file directories displayed to a user by the mobile device, a manner of grouping the files based on media types of the files (Par. 0061 and Par. 0063 Caso disclose organizing files into different categories based upon the file type.  For examples photos are grouped into a photo “album” into a directory for music albums. The album directory is seen as subdirectory of the file system);
a manner of grouping the files based on modification dates of the files, a manner of grouping the files based on creation dates of the files, a manner of grouping the files based on applications to which the files belong, a manner of grouping the files based on sources of the files, or a manner of grouping the files based on privacy levels of the files.

As to claim 15 Caso teaches each and every limitation of claim 10.
In addition Caso teaches wherein the processor is further configured to execute the at least one instruction to provide a user with a user interface configured to receive a selection of at least one file category to be included in the virtual directory, and wherein the virtual directory information is generated based on the at least one file category selected through the user interface (Par. 0044 Caso discloses the user selecting particular type of data and the system scanning and locating the files of the particular type).

As to claim 16 Caso teaches each and every limitation of claim 10.
In addition Caso teaches wherein the processor is further configured to execute the at least one instruction to: update the virtual directory information based on modification of the files stored in the mobile device, and transmit, based on the virtual directory information being updated after the virtual directory information is transmitted to the external device, the updated virtual directory information to the external device (Par. 0048 Caso disclose a user updating the file and updating all the meta-indices located on other devices).

As to claim 17 Caso teaches each and every limitation of claim 10.
In addition Caso teaches wherein the processor is further configured to execute the at least one instruction to transmit a directory of a storage space of the mobile device to the external device such that the external device displays the virtual directory and the directory of the storage space of the mobile device (Par. 0036 Caso discloses the aggregated metadata displayed one or more files from all the registered devices. Par. 0045 Caso discloses propagating the meta-indices to each registered device, which allows each device to create a unified index of all the meta-indices).

As to claim 18 Caso teaches each and every limitation of claim 10.
In addition Caso teaches wherein the virtual directory information is transmitted to the external device using a predefined software protocol for media file transfer (Par. 0026 Caso discloses using the protocols for data communication. Par. 0045 Caso discloses propagating the meta-indices to each registered device, which allows each device to create a unified index of all the meta-indices).

As to claim 19 Caso teaches each and every limitation of claim 1.
In addition Caso teaches a non-transitory computer-readable recording medium having recorded thereon a program (Par. 0086 Caso discloses a machine-readable medium); which is executed by a processor to perform the method of claim 1 (Par. 0037 Caso discloses a processor);
generating virtual directory information corresponding to files stored in the mobile device (Par. 0047 Caso discloses virtual files appear in the folders and directory, therefore the folder that contains virtual files is seen as virtual folder. Par. 0050, 0052 Caso discloses a device generating a meta-index that identifies the files on the device. The data is identified by created virtual files in the file system of the device);
and transmitting, to an external device, the generated virtual directory information to cause the external device to display a virtual directory included in the virtual directory information and through which the files stored in the mobile device are accessible through the displayed virtual directory (Par. 0036 Caso discloses the aggregated metadata displayed one or more files from all the registered devices. Par. 0045 Caso discloses propagating the meta-indices to each registered device, which allows each device to create a unified index of all the meta-indices).



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caso et al. U.S. Patent Application Publication No. 2015/0269201 (herein as ‘Caso’) and further in view of Hardin et al. U.S. Patent No. 9,628,438 (herein as ‘Hardin’).


As to claim 4 Caso teaches each and every limitation of claim 1.
Caso does not teach but Hardin teaches wherein the virtual directory information includes virtual drive letter information, wherein the transmitting, to the external device, the generated virtual directory information causes the external device to display a virtual drive letter and the virtual directory under the virtual drive letter (Fig. 3 and Col. 14 Lines 13-23 Hardin discloses redistributing the unique virtual identifier when nodes are added and removed from the network);
and wherein the virtual drive letter is different from an actual drive letter indicating a storage space of the mobile device (Fig. 3 and Col. 14 Lines 13-23 Hardin discloses redistributing the unique virtual identifier when nodes are added and removed from the network. The physical drive names are the physical namespace, A, B and C.  The Unique virtual identifiers are seen as A0, B0, B1, C0, C1, etc).
Caso and Hardin are analogous art because they are in the same field of endeavor, virtual processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the virtual files and directories of Caso to include the unique virtual names of Hardin, to allow efficient storage and retrieval. The suggestion/motivation to combine is that it would be obvious to try in order to traverse object location of networked nodes (Col. 1 Lines 20-40 Hardin).

As to claim 13 Caso teaches each and every limitation of claim 10.
In addition Caso teaches wherein the virtual directory information includes virtual drive letter information, wherein the processor is further configured to execute the at least one instruction to transmit, to the external device, the generated virtual directory information to cause a virtual drive letter to be displayed on the external device and the virtual directory to be displayed under the virtual drive letter (Fig. 3 and Col. 14 Lines 13-23 Hardin discloses redistributing the unique virtual identifier when nodes are added and removed from the network);
and wherein the virtual drive letter is different from an actual drive letter indicating a storage space of the mobile device (Fig. 3 and Col. 14 Lines 13-23 Hardin discloses redistributing the unique virtual identifier when nodes are added and removed from the network. The physical drive names are the physical namespace, A, B and C.  The Unique virtual identifiers are seen as A0, B0, B1, C0, C1, etc).
Caso and Hardin are analogous art because they are in the same field of endeavor, virtual processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the virtual files and directories of Caso to include the unique virtual names of Hardin, to allow efficient storage and retrieval. The suggestion/motivation to combine is that it would be obvious to try in order to traverse object location of networked nodes (Col. 1 Lines 20-40 Hardin).




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  October 11, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159